 Case 4:20-cv-00165-ALM Document 12 Filed 05/05/20 Page 1 of 2 PageID #: 412



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

MARK HAMMERVOLD,

                       Plaintiff,

         v.
                                                          Case No.: 4:20-cv-00165-ALM
DIAMONDS DIRECT USA OF DALLAS,
LLC, DAVID BLANK, DIAMOND
CONSORTIUM, INC. D/B/A THE
DIAMOND DOCTOR, and JEWELERS
MUTUAL INSURANCE COMPANY,

                       Defendants.


  DEFENDANT DIAMOND CONSORTIUM, INC. D/B/A THE DIAMOND DOCTOR’S
                 RULE 7.1 DISCLOSURE STATEMENT

         Defendant Diamond Consortium, Inc. d/b/a The Diamond Doctor states that no publicly-

held corporation owns more than 10% of its stock.

                                            Respectfully Submitted,

                                            COBB MARTINEZ WOODWARD PLLC
                                            1700 Pacific Avenue, Suite 3100
                                            Dallas, Texas 75201
                                            (214) 220-5200 Telephone
                                            (214) 220-5299 Facsimile


                                            By:         /s/ Carrie J. Phaneuf
                                                  CARRIE JOHNSON PHANEUF
                                                  Texas Bar No. 24003790
                                                  email: cphaneuf@cobbmartinez.com
                                                  KATHERINE ELRICH
                                                  Texas Bar No. 24007158
                                                  email: kelrich@cobbmartinez.com

                                            ATTORNEYS FOR DEFENDANTS
                                            DAVID BLANK, AND DIAMOND
                                            CONSORTIUM, INC. D/B/A THE
                                            DIAMOND DOCTOR


DEFENDANTS’ RULE 7.1 DISCLOSURE STATEMENT
Page 1
370919
 Case 4:20-cv-00165-ALM Document 12 Filed 05/05/20 Page 2 of 2 PageID #: 413



                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on May 5, 2020, a true and correct copy of the

foregoing was filed and served electronically upon all counsel of record.


                                                      /s/ Carrie J. Phaneuf
                                                      Carrie Johnson Phaneuf




DEFENDANTS’ RULE 7.1 DISCLOSURE STATEMENT
Page 2
370919
